Citation Nr: 0624016	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-30 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from March 1944 to 
May 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

Post traumatic stress disorder (PTSD) is not related to 
active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to initial adjudication of the veteran's 
claim for entitlement to service connection for PTSD, a May 
2003 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letter 
did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because neither issue was appealed and service 
connection is not granted.  See Dingess /Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  This letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran was afforded an October 2003 VA PTSD examination, but 
cancelled a scheduled October 2005 VA PTSD examination.  When 
entitlement to a claim for service connection cannot be 
established or confirmed without a current VA examination, 
and a claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655 (2005).  "[T]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Here, the veteran has not shown good cause for 
cancelling the VA examination and the claim is thus 
determined on the evidence of record.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 
3.304(f).  A PTSD diagnosis must conform to the criteria in 
Section 309.81 of the Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  38 C.F.R. § 4.125.

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

Service personnel records indicate the veteran was awarded a 
Combat Infantryman Badge, an Army of Occupation Medal Japan, 
an American Theater Ribbon, a European African Middle Eastern 
Theater Ribbon with two bronze stars, an Asiatic Pacific 
Theater Ribbon, a Good Conduct Medal, and a Victory Medal 
World War II.  The veteran's service medical records were 
negative for PTSD.

A November 2001 VA medical record indicated the impression 
was depressive disorder, not otherwise specified.  A December 
2001 VA psychiatric evaluation diagnosed adjustment disorder 
with mixed emotional features.  VA medical records from 
December 2001, January 2002, March 2002, June 2002, September 
2002, November 2002, January 2003, April 2003, and September 
2003 indicated the impression was depressive disorder, not 
otherwise specified. 

An October 2003 VA general medical examination was conducted.  
The examiner diagnosed depression.  An October 2003 VA PTSD 
examination was conducted.  The veteran reported no 
psychiatric problems.  The veteran became tearful, 
distressed, and distraught upon discussing war experiences, 
but denied any intrusive memories of the war.  The veteran 
reported significant decreases in concentration and memory.  
Upon examination, the examiner found the veteran was alert 
and oriented to time, person, place, and object, neatly and 
cleanly dressed, was pleasant, cooperative, bright, had a 
euthymic mood, maintained good eye contact, and demonstrated 
good personal hygiene.  The veteran's thought content and 
processes were within normal limits, speech was linear and 
coherent, and there were no delusions or hallucinations, 
suicidal or homicidal ideations, or evidence of gross memory 
loss or impairment.  The examiner found that the veteran did 
not meet the criteria for a PTSD diagnosis because he did not 
report reliving symptoms or hyperarousal symptoms, although 
he displayed some avoidance symptoms.  The examiner found the 
veteran's symptoms were more consistent with depressive 
disorder.  The examiner diagnosed depressive disorder, not 
otherwise specified.  

November 2003 and February 2004 VA medical records indicated 
the impression was depression, not otherwise specified.  
Another February 2004 record noted the impression was PTSD 
and depressive disorder, not otherwise specified.  A March 
2004 VA medical record noted the impression was depressive 
disorder, not otherwise specified.  Another March 2004 record 
indicated the impression was PTSD and depressive disorder, 
not otherwise specified.  The veteran stated that he avoided 
discussing the war and had nightmares 4 or 5 times per week.  
An April 2004 VA medical record noted that a PTSD screen was 
positive.  A May 2004 record noted the impression was PTSD 
and depressive disorder, not otherwise specified.  The 
veteran stated that he felt guilt and shame regarding 
military service.  A December 2004 VA medical record noted 
the impression was PTSD and adjustment disorder with mixed 
anxiety and chronic depressed mood.  

A February 2005 VA medical record diagnosed adjustment 
disorder.  March, April, and June 2005 records diagnosed 
adjustment disorder with mixed anxiety and depressed mood, 
depression, not otherwise specified, and PTSD (by history).  
A July 2005 VA medical record assessed adjustment disorder 
with mixed anxiety and depressed mood, depression, not 
otherwise specified, and a history of PTSD.  

In October 2005, the veteran was scheduled for a VA 
psychiatric examination, but in November 2005 he cancelled, 
refusing to attend at the scheduled location and stating that 
he was "tired," "already crazy," and that it had "been 
two years."

The Board finds that the evidence of record does not support 
service connection for PTSD.  Although the veteran's service 
personnel records indicate that he engaged in combat with the 
enemy, the evidence of record does not demonstrate a current 
diagnosis of PTSD.  See Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  First, VA medical records from November 2001 
to March 2004 indicate the impression was depressive 
disorder, and records from December 2001 and February and 
July 2005 diagnosed adjustment disorder.  Second, VA medical 
records from February, March, April, May, and December 2004, 
noted the impression was PTSD.  However, VA medical records 
from March, April, June, and July 2005 noted PTSD, by history 
only.  As noted above, a PTSD diagnosis must be made in 
accordance with the diagnostic criteria of DSM-IV.  38 C.F.R. 
§ 4.125.  An impression or a diagnosis by history, without 
any supporting clinical evidence, rationale, or reference to 
the diagnostic criteria in the DSM-IV, is not a diagnosis and 
does not meet the requirements of 38 C.F.R. § 4.125(a).  
Third, in October 2003, a VA examiner opined that the veteran 
did not meet the diagnostic criteria required for a PTSD 
diagnosis.  See 38 C.F.R. § 4.125(a).  That opinion was 
supported with clinical evidence and rationale.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion).  
Accordingly, service connection for PTSD is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


